                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                               Crim. No. 19-211 (JRT/BRT)

                     Plaintiff,

v.                                                             ORDER

Theresa Marie Lindskog,

                     Defendant.



       Pretrial Motions were previously ordered filed by October 18, 2019. Now before

the Court is Defendant’s Request to Extend Time for Filing Motions (Doc. No. 36). The

Government does not oppose the request. Defendant’s request is granted.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Defendant’s Request to Extend Time for Filing Motions (Doc. No. 36) is

GRANTED.

       2.     Pretrial Motions shall be filed in no later than Friday, November 1, 2019.

The motion response date and date by which to file notices of intent to call witnesses is

now November 13, 2019. The responsive notice deadline is now November 15, 2019.

The motion hearing remains as scheduled for November 21, 2019 at 1:00PM, in

Courtroom 6A.


Date: October 18, 2019.
                                                  s/ Becky R. Thorson
                                                 BECKY R. THORSON
                                                 United States Magistrate Judge
